DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of group I (peptides) and SEQ ID 4 in the reply filed on 22 April, 2021 is acknowledged.  The traversal is on the ground(s) that applicants have unity of invention due to possession of a special technical feature.  This is not found persuasive because, as noted in the election/restriction requirement, this is a technical feature, not a special technical feature because a reference that anticipates the claims was found.
Applicants argue that they have unity of invention due to the special technical feature of the claimed peptides.  However, claim 1 allows for peptides comprising one or more substitutions, deletions, or insertions of positions 1-42 of SEQ IDs 1-399.  As positions 43 and 44 of these sequences are almost every 2 amino acid sequence, this means that claim 1 reads on almost every amino acid sequence that meets the functional limitation of having activity of stimulating migration of cells.  In the election/restriction requirement, Tang et al was cited for a showing of a polypeptide that meets the limitations of claim 1.  As there are references that anticipate at least one claim, the technical feature cannot be a special technical feature required for unity of invention.  Thus, there is no unity of invention, and restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.
Applicants have elected a polypeptide of SEQ ID 4.  A search was conducted for this sequence, and a reference that rendered it obvious was found.  As a result, claims 1-4 were examined and claims 5-8 have been withdrawn from consideration.


Claims Status
Claims 1-8 are pending.
Claims 5-8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 April, 2021.

Examiner’s Note-Claim Interpretation
	Applicant’s claim 1, as noted above, allows for substitutions, insertions, or deletions of most of the amino acids of the claimed sequences.  That allows for almost any sequence.  In addition, the claim is drawn to a peptide having an amino acid sequence.  An amino acid sequence is interpreted as allowing for fragments (a sequence means any portion of the polypeptide that is a sequence, as opposed to “the sequence” which requires the whole sequence).

Drawings
The drawings are objected to because the drawings give sequences without the associated SEQ ID numbers. Every reference to a peptide sequence must have an appropriate SEQ ID number; the MPEP states that "It should be noted that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the sequence listing and the sequence identifier ("SEQ ID NO:X") must be used, either in the drawing or the brief description of the drawings” (MPEP 2422.02).     Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 

Specification
The disclosure is objected to because of the following informalities: the specification gives sequences without the associated SEQ ID number, note paragraph 76, for example.  The MPEP states that "37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application” (MPEP 2422.03).  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claims read on a judicial exception.
The Supreme Court has given a 3 part test for patent eligibility:
is the invention drawn to a process, machine, manufacture, or composition of matter?
If the invention passes step 1, does a judicial exception apply
If a judicial exception applies, is there something more than the judicial exception?

Applying this test

Applicants claims are drawn to a polypeptide, a composition of matter.
Tsung et al (US 7,829,097) discloses HMGB-1 from the middle east blind mole rat (SEQ ID 28): 
    PNG
    media_image1.png
    473
    409
    media_image1.png
    Greyscale
.  Please note that this sequence is identical to human HMGB-1 (1-42), but positions 43 and 44 are ER rather than KK.  Given that the claims allow for any polypeptide with the sequence KP (note position 9-10, corresponding to positions 43 and 44 of SEQ ID 1 of the instant application), this sequence anticipates claims 1-4.
Applicant is claiming the sequence.  As this is identical with the natural sequence, there is nothing that differentiates it from the natural sequence.  As such, the claims lack patent eligibility.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of 
The question at issue is which variants of the claimed sequences will stimulate migration of cells.

 (a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Claims 1-4 allow for essentially any amino acid sequence that can stimulate migration of cells.  All of applicants examples are HMGB-1 (1-44) or (2-44) with positions 43 and/or 44 modified.  The language of the claims allowing for substitution, deletion or insertion of one or more amino acids is repeated, but the exact modifications that can be used are not disclosed.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming almost any polypeptide with the ability to stimulate migration of cells.  This requires that the peptides have the functional ability to cause cells to migrate.  However, applicants have not defined what structural requirements are necessary for this functional activity.  Applicants have not disclosed what chemical/physical/sequence requirements are necessary to endow the peptide with the ability to stimulate cellular migration.  In essence, applicants have claimed their invention by function.  That is not sufficient to meet the written description requirement.
Rodero et al (Int. J. Clin. Exp. Pathol. (2010) 3(7) p643-653) discuss skin wound healing (title).  Neutrophils are first recruited (i.e. migrate to) the wound site, followed by other macrophages (p644, 1st column, 1st paragraph), followed by keratinocytes and activated fibroblasts (p644, 1st column, 2nd paragraph).  As the various cell types migrate at different times, it is highly unlikely that the same stimulus is attracting all of them; this suggests that there are multiple different receptor/attractant combinations.  This means that it is unlikely that a given polypeptide will inform on all attractant peptides.
This is supported by comparing the peptide of Tang et al (PLOSOne (2014) 9(3) e92082, previously cited) which is described as inducing migration of keratinocytes and fibroblasts (abstract) but not neutrophils.  Note that this sequence (WCKPKPKPRCH) appears to have no substantial identity with any of the sequences claimed by applicants.

(d) representative number of samples:  All of applicant’s examples involve mutations at position 43 or 44 of HMGB-1 (1-44).  This does not inform as to what will happen if other positions are mutated, or if an entirely different receptor is targeted.  Thus, the claims lack written description.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al (PLOSOne (2014) 9(3) e92082, previously cited).
Tang et al disclose a sequence WCKPKPKPRCH (abstract).  Note that this sequence has the sequence “KP,” which is the sequence of positions 43 and 44 of SEQ ID 1 of the instant application, and comprises a peptide with one or more substitutions, deletions, or insertions to that sequence.  It also is disclosed as having cell migrating inducing activity (abstract), so anticipates claims 1-4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tamai et al (US 20150273017, cited by applicants) in view of Morrison et al (Curr. Opin. Chem. Biol. (2001) 5 p302-307).

Tamai et al discuss a fragment of HMGB1 with beneficial effects when treating myocardial infarction (abstract).  This peptide is positions 1-44 of the polypeptide (paragraph 8).  
The difference between this peptide and applicant’s elected species is that this peptide has a lysine in position 44 rather than the alanine of applicant’s elected sequence.
Morrison et al discuss combinatorial alanine-scanning (title).  This allows for exploration of which amino acids are required for protein shape, stability, and activity (p303, 1st column, 1st paragraph).  Using combinatorial chemistry, it is possible to substitute important residues at specific positions (p302, 2nd column, 2nd paragraph) or all positions (fig 1, p302, bottom of page).  Combinatorial chemistry allows for up to 1011 different alanine substituted mutants (p303, 2nd column, 2nd paragraph); certainly enough to cover whole peptide mutagenesis of smaller polypeptides (p306, 1st column, 2nd paragraph).  This reference teaches sequential alanine mutation of every residue in a sequence to determine the effect on shape, stability, and activity.

Tamai et al discuss HMGB-1 (1-44) as a useful sequence.  Morrison et al render obvious synthesizing all 42 variants with one amino acid mutated to an alanine, including HMGB-1(1-44) K44A (applicant’s elected species).  As this sequence has every structural feature that applicants have stated is required for inducing cellular migration, it will necessarily have that property.  Thus, the combination of references renders obvious claims 1-4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658